Case: 2:18-cv-00692-MHW-EPD Doc #: 168 Filed: 08/03/20 Page: 1 of 2 PAGEID #: 1205

                                       United States District Court
                                        Southern District of Ohio
                                                                                2020 AUG -3 AM 11:45
                                         __________________

                                     Related Case Memorandum
                                             Civil Cases

                 District Judge Morrison, District Judge Watson, Magistrate Judge
 TO:             Deavers, Magistrate Judge Vascura

 FROM:           Kristen Keppler                 , Case Administrator

 DATE:           July 30, 2020

 SUBJECT:        Case Caption:     John Does 151-166 v. The Ohio State University

 CASE:           Case Number: 2:20-cv-3817

 DISTRICT JUDGE:                   Morrison (referred to Magistrate Judge Vascura)

                                   File Date:   July 29, 2020


 This memorandum is to notify you that the civil cover sheet on the above referenced case reflects
 the following alleged related case(s):

 Related Case(s):

 Case Caption:         Brian Garrett, et al. v. The Ohio State University

 Case Number:          2:18-cv-692                          District Judge:     Watson

 File Date:            July 16, 2018                        Magistrate Judge:   Deavers



 Related Case(s):

 Case Caption:

 Case Number:                                               District Judge:

 File Date:                                                 Magistrate Judge:
Case: 2:18-cv-00692-MHW-EPD Doc #: 168 Filed: 08/03/20 Page: 2 of 2 PAGEID #: 1206

 Memo Re: Related Civil Cases
 Page 2



 The District Judges having conferred, we respond to Case Administrator            Kristen Keppler
 as follows:


 Judges’ Response:

                     We agree that the cases are not related and that the subject case should remain
                     with the Judge to whom it is assigned.

             ¥       We agree that the cases are related and that the subject case should be
                     transferred to the docket of Judge              : D W V R Q

                     We agree that although the cases are related, the subject case nevertheless should
                     remain with the Judge to whom it was assigned.

                     We are unable to agree and will accept any decision made by the Chief Judge.

                     I am the Judge on both/all of the listed cases and have determined that the cases
                     are not related.

                     I am the Judge on both/all of the listed cases and have determined that the cases
                     are related and they shall both/all remain on my docket.

                     Other Direction of Judge: _____________________________________________

                     __________________________________________________________________

                                                    V6DUDK'0RUULVRQ
                                                   United States District Judge


                                                     /s/ Michael H. Watson
                                                   United States District Judge



                                                   United States District Judge




 Cc: Courtroom Deputies


 Revised 7/19/2012
